1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW STONECYPHER, an                          No. 2:17-cv-02409-MCE-EFB
      individual,
12
                        Plaintiff,
13                                                     MEMORANDUM AND ORDER
                v.
14
      IASCO FLIGHT TRAINING, INC., a
15    California corporation,
16                      Defendant.
17

18          In this action, Plaintiff Matthew Stonecypher (“Plaintiff”) seeks damages from his

19   former employer, Defendant IASCO Flight Training, Inc. (“Defendant” or “IASCO”), for

20   alleged violations of various wage and hour laws, wrongful termination, and retaliation.

21   Presently before the Court are two motions: Defendant’s Motion to Dismiss (ECF No. 22-

22   1) pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute, and

23   Plaintiff’s Motion to Amend the Pretrial Scheduling Order (ECF No. 24), which would

24   allow discovery and, accordingly, permit the adjudication of this case to proceed. For the

25   reasons set forth below, Plaintiff’s Motion to Amend the Pretrial Scheduling Order is

26   GRANTED, and Defendant’s Motion to Dismiss is DENIED.1

27
            1Because oral argument was not of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                      1
1                                          BACKGROUND

2

3           Plaintiff was employed by Defendant IASCO, a flight training school in Redding,

4    California, as a Certified Flight Instructor for about six months before he was terminated

5    on or about August 22, 2017. Pl.’s Opp’n to Def.’s Mot. to Dismiss, ECF No. 27 at 1:6-7.

6    While Plaintiff was employed by Defendant, he witnessed several alleged violations of

7    the Federal Aviation Administration regulations and the California Labor Code, including,

8    but not limited to, improper classification as an exempt employee. Id. at 1:7-17. As a

9    result, Plaintiff filed the instant lawsuit on November 15, 2017. Id. at 2:7-9. On that

10   same day, this Court issued an Initial Pretrial Scheduling Order (“IPTSO”) which stated

11   that discovery was to be completed within 365 days from the date of filing. Def.’s Mem.

12   Supp. Mot. to Dismiss, ECF No. 22-1 at 3:26-4:14. In addition to commencing the

13   present action, Plaintiff also filed an administrative complaint just under a month later, on

14   November 14, 2017, with the California Occupational Safety and Health Administration.

15   That complaint was subsequently referred to the U.S. Department of Labor (“DOL”) for

16   federal investigation. Pl.’s Mot. to Amend, ECF No. 24 at 7:22-24.

17          On January 5, 2018, Defendant filed a Motion to Dismiss the Complaint for lack of

18   subject matter jurisdiction and Motion to Strike (the “first Motion to Dismiss”). Id. 8:11-

19   12. Shortly thereafter, on January 11, 2018, Defendant’s counsel informed Plaintiff that

20   Defendant did not want to expend unnecessary resources in discovery, but instead

21   wanted to explore alternative dispute resolution (“ADR”). Id. at 8:18-20. The parties

22   agreed to ADR through the DOL and subsequently agreed to participate in mediation in

23   mid-June 2018. Id. at 8:21-28. On June 8, 2018, Plaintiff’s counsel was informed that

24   Joseph Breen, Esq. (“Breen”) would be substituting in as new counsel for Defendant,

25   and that mediation would be postponed for Breen to get up to speed with the case. Id.

26   at 9:3-12.

27          On September 17, 2018, this Court issued an order granting Defendant’s Motion

28   to Dismiss with leave to amend. Id. at 9:16-18. On October 5, 2018, Plaintiff filed his
                                                    2
1    First Amended Complaint. Id. at 9:18-19. Additionally, on or about October 10, 2018,

2    Plaintiff requested that the DOL resume its investigation. Id. at 9:19-21. Shortly

3    thereafter, and once Plaintiff was informed a new federal investigator was assigned to

4    the administrative complaint, Breen informed Plaintiff that Defendant did not wish to

5    expend any resources in discovery and instead wanted to resume settlement

6    negotiations. Id. at 9:21-26. Beginning in approximately November of 2018, the parties

7    began to exchange settlement demands for a global settlement. Id. at 10:7-10. On or

8    about December 19, 2018, Plaintiff learned that yet another new federal investigator

9    would take over the investigation. Id. at 10:10-13.

10          In early January 2019, Breen informed Plaintiff that Defendant wanted to explore

11   private mediation. The parties then began to meet and confer regarding proposed

12   mediators and suspended the federal investigation to allow the parties to conserve

13   resources toward a fruitful mediation. Id. at 10:14-18. Ultimately, the parties agreed to

14   mediator Michelle Reinglass and scheduled mediation to occur on April 25, 2019. Id. at

15   10:18-20. On March 11, 2019, Defendant reneged on the parties’ agreement to Michelle

16   Reinglass, and the federal investigator informed the parties that in the interest of justice,

17   he would be resuming the federal investigation. Id. at 10:25-27

18          Defendant subsequently provided a list of alternative mediators, but as of April

19   2019, the parties were unable to reach any agreement. Id. at 10:24-28. On April 9,

20   2019, in a telephonic discovery conference, Plaintiff explained to Defendant that the
21   parties needed to jointly stipulate to extend discovery deadlines that had passed. Id. at

22   11:4-6. Defendant then requested that Plaintiff prepare the initial draft for a joint Rule 26

23   report. Id. at 11:7-8. On April 15, 2019, Plaintiff emailed both of the documents to

24   Defendant. Id. at 11:8-10. Defendant nonetheless rejected Plaintiff’s request to engage

25   in a joint discovery conference, and on May 3, 2019 reiterated its prior proposal the

26   parties seek informal resolution in lieu of expending costs in discovery and litigation. Id.
27   at 11:13-15.

28   ///
                                                    3
1            On or about May 16, 2019, the parties agreed to explore the Court’s Voluntary

2    Dispute Resolution (“VDR”) program but were apparently unable to coordinate a time to

3    further discuss that process. Id. at 11:16-18. Then, approximately two months later, on

4    August 15, 2019, Defendant filed the Motion to Dismiss for failure to prosecute currently

5    before this Court. Pl.’s Opp’n to Def.’s Mot. To Dismiss, ECF No. 27 at 6:19-21.

6    Significantly, on September 5, 2019, Plaintiff learned that the DOL adopted the federal

7    investigator’s recommendation of a merit finding against Defendant. Id. at 6:24-26.

8                                                  STANDARD
9

10           A.      Dismissal under Federal Rule of Civil Procedure 41(b)

11           Under Federal Rule of Civil Procedure 41(b), “[if] the plaintiff fails to prosecute or

12   to comply with these rules or a court order, a defendant may move to dismiss the action

13   or any claim against it.” Rule 41(b) requires that plaintiffs prosecute their claims with

14   “reasonable diligence” to avoid dismissal.2 Anderson v. Air West, Inc., 542 F.2d 522,

15   524 (9th Cir. 1976). “A Rule 41(b) dismissal ‘must be supported by a showing of

16   unreasonable delay.’” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010)

17   (quoting Henderson v Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). “The pertinent

18   question . . . is not simply whether there has been any, but rather whether there has

19   been sufficient delay or prejudice to justify a dismissal of the plaintiff’s case.” Id.

20   Moreover, to the extent that delay has been occasioned by “what appears to be a good
21   faith error rather than any willful failure to prosecute,” dismissal for delay in prosecution

22   is not indicated. Cox v. Cnty. of Yuba, No. 2:09-cv-01894-MCE-JFM, 2011 WL 590733,

23   *1, *5 (E.D. Cal. Feb. 10, 2011).

24           Rule 41(b) has been deemed “so harsh a penalty it should be imposed as a

25   sanction only in extreme circumstances.” Lal v. California, 610 F.3d 518, 525 (9th Cir.

26   2010) (quoting Dahl v. City of Huntington Beach, 84 F.3d 363, 366 (9th Cir. 1996)). In
27           2 Similarly, E.D. Local Rule 280(a) requires that “all counsel shall proceed with reasonable

     diligence to take all steps necessary to bring an action to issue and readiness for pretrial conference and
28   trial.”
                                                            4
1    determining whether to dismiss a claim for failure to prosecute in particular, a court

2    should consider: “(1) the public’s interest in expeditious resolution of litigation; (2) the

3    court’s need to manage its docket; (3) the risk of prejudice to defendants/respondents;

4    (4) the availability of less drastic alternatives; and (5) the public policy favoring

5    disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

6    2002) (citing Ferdik v. Benzelet, 963 F.3d 1258, 1260-61 (9th Cir. 1992)). The burden of

7    establishing the propriety of dismissal upon consideration of these factors rests with the

8    defendant. Johnson v. Pluralsight, LLC, No. 2-16-CV-01148-MCE-CKD, 2019 WL

9    2184954, *1, *3 (E.D. Cal. May 21, 2019). Whether to dismiss an action under Rule

10   41(b) is a matter soundly within the Court’s discretion. See Ash v. Cvetkov, 739 F.2d

11   493, 495 (9th Cir. 1984).

12          B.     Amendment to Scheduling Order

13          The Court’s scheduling order “controls the subsequent course of the action”

14   unless modified by the Court. Fed. R. Civ. P. 16(e). Orders entered before the final

15   pretrial conference may be modified upon a showing of “good cause.” Johnson v.

16   Mammoth Recreations, 975 F.2d 604, 608 (9th Cir. 1992).

17          Rule 16(b)’s “good cause” standard primarily considers the diligence of the party

18   seeking the amendment. Johnson, 975 F.2d at 609. Although the existence or degree

19   of prejudice to the party opposing the modification might supply additional reasons to

20   deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
21   modification. Id. (citing Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141

22   (D. Me. 1985)). If the moving party was not diligent, the Court’s inquiry should end. Id.

23

24                                             ANALYSIS
25

26          As the success of Plaintiff’s Motion to Amend necessarily depends upon the
27   denial of Defendant’s Motion to Dismiss, the Court addresses these motions together.

28   Defendant argues this Court should grant its Motion to Dismiss and deny Plaintiff’s
                                                     5
1    Motion to Amend because: (1) Plaintiff failed to comply with the IPTSO by neglecting to

2    conduct discovery within the 365-day time limit prescribed by the IPTSO, which

3    prejudiced the Defendant; and (2) Plaintiff cannot establish good cause to modify the

4    IPTSO. Def.’s Mem. Supp. Mot. To Dismiss at 4:14-5:9.

5           A.     Defendant’s Motion to Dismiss Pursuant to Federal Rule of Civil
                   Procedure 41(b)
6

7           In this case there has been no showing of willful delay by the Plaintiff during the

8    discovery process. Rather, in response to Defendant’s Motion, Plaintiff argues he has

9    reasonably and diligently prosecuted his case despite several delays caused by: the late

10   substation of defense counsel, the extended period of time necessary to adjudicate the

11   Defendant’s first motion to dismiss, and the suspension of discovery at Defendant’s

12   request to pursue mediation. Pl.’s Opp’n to Def.’s Mot. To Dismiss at 7:27-10:20.

13   Plaintiff argues that beginning as early as January 2018, Defendant and Plaintiff agreed

14   to suspend discovery and the federal investigation in order to pursue alternative dispute

15   resolution, which resulted in mediation being set for mid-June 2018. Id. at 8:1-14.

16   However, this effort was halted when Defendant’s new counsel, Breen, was hired around

17   June 8, 2018. Id. at 8:16-18.

18          During this time, Plaintiff argues that both parties were awaiting this Court’s

19   decision regarding Defendant’s first Motion to Dismiss in order to conduct the proper

20   scope of discovery. Id. at 8:18-20. Once this Court issued its decision, Plaintiff argues
21   that Defendant again expressed interest in conducting settlement negotiations rather

22   than expending resources on discovery. Id. at 9:8-10. Although the parties attempted to

23   mediate, the effort fell through when Defendant reneged on the parties’ prior agreement

24   to mediator Michelle Reinglass. Id. at 9:19-24. Plaintiff emphasizes that he attempted in

25   April 2019 to engage Defendant in a telephonic discovery conference and requested the

26   parties jointly stipulate to extend the discovery deadlines that had passed; however, after
27   requesting Plaintiff complete the necessary draft of the Federal Rule of Civil

28   Procedure 26 report, Defendant rejected Plaintiff’s request for a conference and once
                                                   6
1    again proposed the parties seek informal resolution rather than expending costs in

2    discovery. Id. at 9:25-10:7.

3            To the extent Plaintiff argues that this Court contributed to Plaintiff’s failure to

4    conduct discovery within the required 365-day time limit, his argument is not well taken.

5    This Court specifically stated in its IPTSO that the order “shall not be modified except by

6    leave of court upon a showing of good cause.” IPTSO, ECF No. 3 at 7:2-4 (emphasis in

7    original). Plaintiff was fully capable of filing a motion to amend before the discovery

8    deadline passed, irrespective of the time it took this Court to issue its order. However,

9    based on Plaintiff’s continuous efforts to mediate, negotiate, and settle; Plaintiff’s efforts

10   in litigating a parallel administrative complaint against Defendant; and Defendant’s

11   dilatory conduct of initiating and agreeing to negotiation and settlement efforts and

12   subsequently reneging on those efforts, this Court finds that Plaintiff acted with

13   reasonable diligence.3

14           Moreover, there has not been sufficient prejudice to justify involuntary dismissal in

15   this case. As discussed above, it is Defendant’s burden to show the propriety of

16   dismissal upon the factors to be considered by the Court. Johnson, 2019 WL 2184954

17   at *3. The only factor that Defendant addresses is prejudice. Def.’s Mem. Supp. Mot. To

18   Dismiss at 4:28-5:9; see generally Def.’s Reply Supp. Mot. To Dismiss, ECF No. 29. “To

19   prove prejudice, a defendant must establish that plaintiff's actions impaired defendant's

20   ability to proceed to trial or threatened to interfere with the rightful decision of the case.”
21   Pagtalunan, 291 F.3d at 642. “Prejudice itself usually takes two forms-- loss of evidence

22   and loss of memory by a witness.” See Nealey v. Transportacion Maritima Mexicana, S.

23   A., 662 F.2d 1275, 1281 (9th Cir. 1980). The Ninth Circuit made it clear in Nealey that a

24   case should not be dismissed for failure to prosecute unless there is prejudice to the

25   defendant caused by the delay. Id. at 1279-81. The passage of time in and of itself is

26           3   Although Defendant argues it never entered into a stipulation to stay discovery, and that even if it
     did, this would not suffice to modify the order, this argument is not relevant to the Court’s analysis of
27   whether Plaintiff acted with reasonable diligence in prosecuting this action. The Defendant’s conduct of
     initiating interest in settlement, negotiation, and mediation efforts shows it was contributing to the
28   prolonged delay in this case, regardless of whether a stipulation would qualify to modify the IPTSO.
                                                             7
1    therefore insufficient to show prejudice. See Cherry v. Brown-Frazier-Whitney, 548 F.2d

2    965, 969 (D.C. Cir. 1976) (a “[m]ere lapse of time does not warrant dismissal when the

3    plaintiff has been diligent throughout”).

4           Defendant argues it has been prejudiced by Plaintiff’s delay in conducting

5    discovery because key witnesses are no longer employed by or under Defendant’s

6    control to compel their testimony and are therefore unavailable to testify and refute

7    Plaintiff’s allegations. Def.’s Reply Supp. Mot. To Dismiss at 2:14-4:28. However, as

8    Plaintiff points out, Defendant provides no explanation as to why these witnesses cannot

9    be reached through the federal subpoena process, and Defendant’s alleged prejudice is

10   relatively insignificant because the claims in this action are almost exclusively wage and

11   hour claims where discovery “would be based primarily upon document production and

12   person most qualified deposition(s).” Pl.’s Reply Mot. to Amend, ECF No. 30 at 9:15-

13   10:3. Further, Defendant fails to argue any sort of loss of memory or evidence due to

14   the delay in discovery and suggests only that the witnesses are no longer able to be

15   compelled by the Defendant. Therefore, Defendant has not shown Plaintiff’s actions

16   impaired Defendant’s ability to go to trial or threatened to interfere with the decision of

17   the case as Defendant has not shown it is now unable to depose necessary witnesses.

18   Thus, this factor weighs in favor of denying the dismissal.

19          An analysis of the other four Pagtalunan factors also supports the denial of

20   Defendant’s Motion to Dismiss. While the public’s interest in the expeditious resolution
21   of litigation and the Court’s need to manage its docket points towards the importance of

22   timeliness in moving cases forward, the roughly one-year delay here is not extreme,

23   particularly given the highly-impacted caseload of this Court, where civil cases frequently

24   must wait at least three years before the Court’s schedule can accommodate a trial.

25   Further, public policy favors disposition of cases on their merits, and dismissing the

26   present case on procedural grounds runs afoul of that interest, particularly given the
27   DOL’s recent adoption of a merit-based finding in the course of its investigation. Lastly,

28   ///
                                                    8
1    there is no suggestion that less drastic alternatives to dismissal have been considered.

2    In conclusion, Defendant’s Motion to Dismiss is DENIED.

3           B.      Plaintiff’s Motion to Amend the Pretrial Scheduling Order
4           Inasmuch as the Court declines to dismiss the matter, it next turns to Plaintiff’s

5    request that the IPTSO be modified. In order to modify a pretrial scheduling order, the

6    requesting party must show good cause, which primarily depends on whether the party

7    seeking to amend has acted diligently. Fed. R. Civ. Proc. 16(b)(4); Johnson, 2019 WL

8    2184954 at *3; IPTSO at 7:2-4. Although Defendant offers a conclusory and

9    unsupported argument that Plaintiff cannot show good cause, this Court has already

10   determined that Plaintiff exercised reasonable diligence in prosecuting this action by

11   attempting in good faith to mediate and negotiate on multiple occasions with both of

12   Defendant’s counsel and litigating the parallel administrative complaint despite multiple

13   delays. Since Defendant’s Motion to Dismiss has been denied as set forth above, a new

14   scheduling order is necessary in order for this case to proceed. Plaintiff’s Motion to

15   Amend the Pretrial Scheduling Order is accordingly GRANTED.

16

17                                         CONCLUSION
18

19          For the foregoing reasons, Plaintiff’s Motion to Amend the Pretrial Scheduling

20   Order (ECF No. 24) is GRANTED and Defendant’s Motion to Dismiss (ECF No. 22-1) is
21   DENIED. The Court will issue an amended scheduling order affording the parties

22   120 days to complete necessary fact discovery, with other deadlines to be calculated

23   accordingly.

24          IT IS SO ORDERED.

25   Dated: January 10, 2020

26
27

28
                                                   9
